DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, it is not clear what element is being referred to by the term “thereof” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,301,060 to Kenmotsu.
Referring to claim 2, Kenmotsu discloses a tubular insulating seat (11) (figures 1, 3, 4; column 1, lines 42-45) for housing a bimetallic coil sensor (23) with a tail (21) (column 1, lines 55-59; column 2, lines 21-22), the tubular insulating seat (11) comprising:
a longitudinal slot (20) along a circumference of the tubular insulating seat (11) so that the tail (21) protrudes through the longitudinal slot (20), wherein the longitudinal slot is closed off at a proximal end of the tubular insulating seat (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art disclosed by the Applicant in paragraphs 3-4 of the published application [hereinafter Prior Art] in view of U.S. Patent 4,305,289 to Cornelison.
Referring to claim 1, the Prior Art teaches a bimetallic pipe thermometer utilizing an insulating tubular seat with an open-ended tail slot extending toward a proximal end of the tubular set, but does not disclose that the open-ended tail slot along the proximal end is closed off with a stop.
However, Cornelison discloses a bimetallic pipe thermometer having a tubular seat with a tail slot that is closed with a stop (a wall) at a proximal end of the seat to support a bimetallic element and its tail in the slot within the tubular seat (figure 1; column 2, lines 9-21; column 4, lines 11-12, 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prior Art by making the open-ended tail slot along the proximal end so that it is closed off with a stop, as suggested by Cornelison, in order to support a bimetallic element and its tail in the slot within the tubular seat.

Referring to claim 2, the Prior Art teaches a tubular insulating seat for housing a bimetallic coil sensor with a tail, the tubular insulating seat comprising:
a longitudinal slot along a circumference of the tubular insulating seat so that the tail protrudes through the longitudinal slot (paragraph 4); but does not disclose that the open-ended tail slot along the proximal end being closed off with a stop.
However, Cornelison discloses a bimetallic pipe thermometer having a tubular seat with a tail slot that is closed with a stop (a wall) at a proximal end of the seat to support a bimetallic element and its tail in the slot within the tubular seat (figure 1; column 2, lines 9-21; column 4, lines 11-12, 20-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prior Art by making the open-ended tail slot along the proximal end so that it is closed off with a stop, as suggested by Cornelison, in order to support a bimetallic element and its tail in the slot within the tubular seat.

Referring to claim 3, the Prior Art in view of Cornelison disclose seat having all of the limitations of claim 3, as stated above with respect to claim 2, wherein the Prior Art further teaches a curvature along the proximal end for interfacing with a conduit (pipe) (paragraph 3).

Referring to claim 4, the Prior Art in view of Cornelison disclose seat having all of the limitations of claim 4, as stated above with respect to claim 3, wherein the Prior Art further teaches the bimetallic coil sensor being disposed adjacent or at the proximal end in such a way as to operatively associate with said conduit (paragraphs 3-4).

Referring to claim 5, the Prior Art in view of Cornelison disclose seat having all of the limitations of claim 5, as stated above with respect to claim 4, except for the Prior Art explicitly teaching a top plate along a distal end of the tubular insulating seat. 
However, the Prior Art teaches that the tubular insulating seat is made so that it protects the bimetallic sensor from drafts or heat from other sources (paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Prior Art in view of Cornelison by providing the distal end of the tubular insulating seat with a top plate in order to further protect the bimetallic sensor from drafts or heat from other sources, which the Prior Art teaches is desirable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/14/22